Exhibit 10.1 Crystal Rock Holdings, Inc. 1050 Buckingham Street Watertown, CT06795 September 15, 2010 Henry E. Baker 514 Northfield Road Litchfield, CT06759 Peter K. Baker 118 Gray Rock Road Southbury, CT06488 John B. Baker 20 Hardscrabble Road Warren, CT06754 Gentlemen, I refer to $13,500,000 in aggregate principal amount of subordinated notes (“Notes”) of Crystal Rock Holdings, f/k/a Vermont Pure Holdings, Ltd. (“Company”) payable to the following individuals in the amount set forth opposite the individual’s name: Henry E. Baker $ John B. Baker $ Peter K. Baker $ As you know, the Company is considering the payment to Peter Baker of $500,000 principal amount of the Notes. By signing the enclosed extra copy of this letter below and returning it to Bruce MacDonald, CFO of the Company, please confirm that you (a) consent to this payment, (b) waive the requirement in the Notes for 30 days’ prior written notice of prepayments, and (c) waive any objection to the fact that this payment, if made, will not be made pro-rata among the three holders of the Notes, but will be paid entirely to Peter Baker.The Company will rely on your consent and waivers. This letter may be signed in counterpart copies, and all of the signed copies will together constitute a single letter. Very truly yours, CRYSTAL ROCK HOLDINGS, INC. By: /s/Martin Dytrych Martin Dytrych Chair, Audit Committee The undersigned hereby consent and waive as set forth above. /s/ Henry E. Baker Henry E. Baker Dated:September 27, 2010 /s/ Peter K. Baker Peter K. Baker Dated:September 22, 2010 /s/ John B. Baker John B. Baker Dated:September 22, 2010
